NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses U.S. Application No. 17/196,340 (“instant application”).  Examiners find the actual filing date of the instant application is March 9, 2021. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The Office is treating the instant application as a non-reissue continuing application of a reissue application (i.e., a Bauman-type continuation application).
In general, an application which is a continuing application of a reissue application will be considered a Bauman application when there are no indicia on filing that a continuing reissue application is being filed (see MPEP §1451).
In this case, Examiners do not find any indicia on filing that a continuing reissue application is being filed. Although Examiners find a 37 CFR §3.73 statement of assignee ownership, it was filed on April 4, 2021, which is after the filing date of March 9, 2021. Moreover, Examiners do not find an assignee consent to the reissue (see MPEP §1451 Bauman indicia #4). Thus, Bauman indicia #4 and no other Bauman indicia are met.
As such, the instant application is treated as a Bauman-type continuation application and the original patent is available as prior art under 35 U.S.C. §102(a)(1).  See In re Bauman, 683 F.2d 405, 214 USPQ 585 (CCPA 1982).
Further, the instant application is necessarily a Bauman-type continuation because Applicant has identified it as a continuation-in-part, which necessarily introduces new matter. Because no new matter shall be introduced into the application 
3.	The instant application is a continuation-in-part of U.S. App. No. 16/543,751, which is a reissue of U.S. Patent No. 9,953,735, (“‘735 Patent”) issued April 24, 2018. The ‘735 Patent was filed on Sep. 1, 2013 as U.S. Application No. 14/430,683 (“683 Application”), titled “X-RAY REFLECTIVE LENS ARRANGEMENT.”
4.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘735 Patent.
5.	Claims 1-3 are pending in this application.

Priority Claims
6.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 to U.S. App. No. 16/543,751 filed August 19, 2019 because the instant application is treated as a Bauman-type continuation application. Because the present application is not a reissue application, as discussed above, 35 U.S.C. § 100(i)(2) is not applicable and the effective filing date does not extend back to the original patent, the 683 Application. Furthermore, the present application can gain no benefit from 35 U.S.C. § 120 as to the 683 Application because the co-pendency requirement is not met—the present application is not co-pending with the 683 Application. While the present application was co-pending with its own parent 16/543,751, 15/543,751 did not gain the benefit of any application via 35 U.S.C. § 120 and therefore is not “an application similarly entitled to the benefit of the filing date of the first application” under section 120. The priority chain is likewise broken and no benefit is given via provisional application 61/704,588.

7.	As to figures 8-9 of the instant application, the requirement of 35 U.S.C. §120 that the earlier non-provisional application discloses the invention of the second application in the manner provided by 35 U.S.C. §112(a) is not met because these figures are not found in any of the prior applications. Thus, the presumed effective filing date of figures 8-9 is March 9, 2021, which is the filing date of the instant application because these figures first appear in the instant application.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation - 35 USC § 112(f)
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

    PNG
    media_image1.png
    578
    415
    media_image1.png
    Greyscale
Such claim limitation(s) is/are: “reflective surface is configured for reflecting said X-rays such that any elemental point composing an emitting surface of said X-ray source is imaged into a corresponding point belonging to a focal track formed by reflected X-rays within said Rowland circles of continuously varying radii Rowland arc” in claim 1.  The corresponding structure for this claim limitation is figure 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
10.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by the original patent (i.e., US 9,953,735).
As to claim 1, this claim is clearly anticipated by figure 2 of the original patent because the instant application is treated as a Bauman-type continuation application and the original patent is available as prior art under 35 U.S.C. §102(a)(1).
As to claims 2-3, these claims are also clearly anticipated by figure 2 of the original patent because figure 2 describes the claimed “flexible crystal arrangement.”
As to the limitation “said flexible crystal arrangement is movable by an actuator which enables dynamically varying…,” this limitation is also clearly anticipated by figure 2 because although the claimed “actuator” is first described in instant application and not in the original patent, figure 2 of the original patent nevertheless meets the claim limitation because the “flexible crystal arrangement” need only ‘be movable’ by an actuator (i.e., be capable of movement by an actuator). In this case, Examiners find the “flexible crystal arrangement” of figure 2 is capable of being moved by the claimed actuators. Thus, these claims are clearly anticipated by figure 2 of the original patent.

Claim Rejections - 35 USC § 103
11.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious over the original patent (i.e., US 9,953,735) in view of US 2006/0239403 to Udpa et al. published Oct. 26, 2006 (hereafter “Udpa”).
March 9, 2021 (i.e., the filing date of the instant application) because the claimed “actuator” of the instant claim is first described in the instant application.
	Assuming arguendo, the limitation “is movable” is changed to “is moved” and the limitation “which enables” is changed to “that,” then claim 2 would be rejected as follows.
	The “flexible crystal arrangement” is disclosed by figure 2 of the original patent. However, the original patent does not describe “said flexible crystal arrangement” is moved “by an actuator” that “dynamically varying local Rowland radii of said continuous reflective surface and controlling a shape of said track.”
	Udpa teaches a deformable mirror (fig. 3, #16) comprising a flexible membrane with an electrostatic actuator structure (#28) for deformation of the flexible membrane in a mirror positioned in Rowland circle geometry for radiation therapy using X-rays (see ¶[0033]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrostatic actuator for deforming the mirror in the original patent to tune the mirror in Rowland circle geometry for radiation therapy.
12.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over the original patent in view of Udpa and further in view of WO2018/041240A1 to Beijing Supersonic Technology Co., Ltd. Published March 8, 2018 (hereafter “Beijing Supersonic”).
The presumed effective filing date of this claim is March 9, 2021 (i.e., the filing date of the instant application) because the claimed “actuator” of the instant claim is first described in the instant application.
arguendo, the limitation “is movable” is changed to “is moved” and the limitation “which enables” is changed to “that,” then claim 2 would be rejected as follows.

    PNG
    media_image2.png
    705
    929
    media_image2.png
    Greyscale

	The original patent in view of Udpa does not disclose that the actuator that moves the claimed “flexible crystal arrangement” comprises “at least one piezoelectric drive.” Beijing Supersonic teaches a deformable mirror where the deformation of the mirror is achieved via piezoelectric actuators (see figure 6, which is reproduced above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the piezoelectric actuators taught by Beijing Supersonic for deforming the mirror in the original patent to tune the mirror in Rowland circle geometry for radiation therapy.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992